





Exhibit 10.24.3


Execution Version


AMENDMENT NO. 3


AMENDMENT NO. 3 dated as of May 3, 2016, among each of the “Borrowers” listed on
the signature pages hereto (collectively, the “Borrowers”), each of the “Parent
Guarantors” listed on the signature pages hereto (collectively, the “Parent
Guarantors”), each of the “Subsidiary Guarantors” listed on the signature pages
hereto (collectively, the “Subsidiary Guarantors”; together with the Borrowers
and the Parent Guarantors, collectively, the “Credit Parties”), each of the
“Lenders” listed on the signature pages hereto (collectively, the “Lenders”),
and Citibank, N.A., as administrative agent for the Lenders (together with its
successors in such capacity, the “Administrative Agent”).


The Borrowers, the Parent Guarantors, the Lenders and the Administrative Agent
are parties to a Credit Agreement dated as of December 13, 2011 (as amended by
Amendment No. 1 thereto dated as of August 9, 2013 and Amendment No. 2 thereto
dated as of May 5, 2015, the “Credit Agreement”).


The Borrowers, the Parent Guarantors, the Subsidiary Guarantors, Lenders
constituting the Required Lenders and the Administrative Agent wish now to amend
the Credit Agreement in certain respects, and accordingly, the parties hereto
hereby agree as follows:


Section 1. Definitions; Authorization. Except as otherwise defined in this
Amendment No. 3, terms defined in the Credit Agreement are used herein as
defined therein.


Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:


2.01.     References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.


2.02.    Defined Terms. Section 1.01 of the Credit Agreement is hereby amended
as follows:
(a)    Amended Definitions.
(i)     The definition of “Additional Management Fee Earning Amount” shall be
deleted in its entirety (1).
(ii)    The definition of “Consolidated Subsidiary” shall be amended by adding
the following at the end of the last sentence thereof:
“and ‘Consolidated Subsidiary’ shall not in any event include UrbPlan”,
(iii)    The definition of “Defaulting Lender” shall be amended by amending
clause (e) thereof to delete the word “or” prior to clause (ii) of clause (e)
and adding the following new clause (iii) immediately following clause (ii) of
clause (e):
“, or (iii) become the subject of a Bail-in Action”.
(iv)    The definition of “EBITDA” shall be amended by adding the following
proviso immediately following the words “without duplication in accordance with
GAAP” at the end of the first paragraph thereof:









--------------------------------------------------------------------------------





“; provided that, in determining EBITDA for any period, not more than 25% of
EBITDA for such period shall be attributable to, or generated by, CLO Management
Subsidiaries.”.


(v)    The definition of “Management Fee Earning Assets Amount” shall be amended
to read in its entirety as follows:


“Management Fee Earning Assets Amount” means, on any Quarterly Date, the
aggregate amount, without duplication, of (a) capital commitments to the
applicable Fund Entity, (b) invested capital of the applicable Fund Entity, or
(c) total assets of the applicable Fund Entity, in each case, to the extent used
as the basis for calculating Management Fees for such Fund Entity on the
applicable Quarterly Date; provided that for purposes of the foregoing
determination, (i) only Fund Entities with respect to which any Management Fees
shall have been paid, directly or indirectly, to the Obligors during the
four-quarter period ending on such Quarterly Date shall be included, (ii) any
Fund Entity owned or managed by a Non-Controlled Acquired Entity shall be
excluded and (iii) any Fund Entity that is a CLO or is owned or managed by a CLO
Management Subsidiary shall in each case be excluded.


(vi)    The definition of “Material Indebtedness” shall be amended by adding
“(excluding UrbPlan Indebtedness so long as UrbPlan continues to engage in the
same line of business that it conducts on the Amendment No. 3 Effective Date)”
immediately after the phrase “Fund Entities” in clause (ii) thereof.


(vii)    The definition of “Subsidiary” shall be amended by adding the following
at the end of the last sentence thereof:


“and ‘Subsidiary’ shall not in any event include UrbPlan”.


(viii)    The definition of “Total Indebtedness” shall be amended by adding the
following language immediately after the words “at such time” at the end of the
first sentence thereof:


“, excluding any Indebtedness of a CLO Management Subsidiary incurred pursuant
to and in accordance with Section 7.01(o)”.


(ix)    The definition of “Unrestricted Cash” shall be amended by adding the
following proviso at the end thereof:


“; provided that Unrestricted Cash shall not include any cash of any CLO
Management Subsidiary”.


(b)    New Definitions. The following definitions shall be added to Section 1.01
of the Credit Agreement and inserted in the appropriate alphabetical locations
as follows:
(i)    “Amendment No. 3 Effective Date” means May 3, 2016
(ii)    “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
(iii)    “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
(iv)    “CLO” means a “collateralized loan obligation” and including any
special-purpose investment vehicle established to accumulate primarily loans and
which is funded by the issuance







--------------------------------------------------------------------------------





of securities in one or more classes, the debt securities of which are secured
by substantially all of the assets of such Person.


(v)    “CLO Management Subsidiary” means any Subsidiary of a Credit Party
designated by the Borrowers as a “CLO Management Subsidiary” pursuant to Section
6.12.


(vi)    “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
(vii)    “EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.
(viii)    “EEA Resolution Authority” means any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
(ix)    “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.    
(x)    “UrbPlan” means SCPL Brazil Real Estate I Fundo de Investimento em
Participacoes and its Subsidiaries, including Carlyle SDU Participacoes S.A.,
UrbPlan Desenvolvimento Urbano S.A. and their respective Subsidiaries.
(xi)    “UrbPlan Indebtedness” means Indebtedness of UrbPlan which is
non-recourse to the Obligors and their Subsidiaries.
(xii)    “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
2.03    Accounting Terms; GAAP. Section 1.03(c) is hereby amended and restated
as follows:
“The definition of Capital Lease Obligations shall be determined in accordance
with GAAP as in effect on the Effective Date.”
2.04.    Defaulting Lenders. Section 2.19(g) is hereby amended by adding the
words “subject to Section 10.20,” at the beginning thereof.
2.05.    Financial Statements and Other Information. Clause (ii) of Section
6.01(c) of the Credit Agreement is hereby amended by inserting the words “and
reasonable detail of any portion of EBITDA that is attributable to a CLO
Management Subsidiary” at the end thereof.
2.06.    Designation of CLO Management Subsidiaries. Article VI of the Credit
Agreement is hereby amended to add the following new Section 6.12:
“SECTION 6.12. Designation of Subsidiaries. The Borrowers may at any time
designate any Subsidiary of a Credit Party as a CLO Management Subsidiary;
provided that (a) immediately before and after the effectiveness of such
designation no Default or Event of Default shall have occurred and be







--------------------------------------------------------------------------------





continuing, (b) immediately after giving effect to the effectiveness of such
designation, the Obligors shall be in Pro Forma Compliance and (c) at least
three days prior to the effectiveness of such designation, the Borrowers shall
deliver to the Administrative Agent an officer’s certificate containing the
effective date of such designation and confirming that such designation is in
compliance with the terms of this Agreement.”
2.07. Indebtedness. Section 7.01 of the Credit Agreement is hereby amended to
(i) delete the word “and” after the semi-colon at the end of clause (m) thereof,
(ii) insert the word “and” after the semi-colon at the end of clause (n) thereof
and (iii) add the following new Section clause (o):
“(o)    Indebtedness incurred by any CLO Management Subsidiary to finance any
Investment made to comply with any regulatory requirements with respect to a CLO
(including risk retention requirements); provided that (i) such Indebtedness is
a limited recourse obligation of such CLO Management Subsidiary payable solely
from the assets of such CLO Management Subsidiary, (ii) following realization of
the assets of such CLO Management Subsidiary and application of the proceeds
thereof all obligations of such CLO Management Subsidiary in respect of such
Indebtedness are expected to be extinguished and, to the extent of such
proceeds, shall be repaid and shall not thereafter revive, (iii) neither the
Obligors nor any of their Subsidiaries (other than such CLO Management
Subsidiary) (x) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) to such CLO
Management Subsidiary, (y) is directly or indirectly liable as a guarantor in
connection with such Indebtedness or (z) is a creditor in respect of such
Indebtedness, provided that none of the foregoing shall prevent the Obligors and
their Subsidiaries from making any reasonable and customary representations,
warranties, covenants (which covenants shall not relate to the payment of such
Indebtedness) and indemnities in connection with such Indebtedness, and (iv) no
default with respect to such Indebtedness (including any rights that the holders
of such Indebtedness may have to take enforcement action against such CLO
Management Subsidiary) would permit upon notice, lapse of time or both any
holder of any other Indebtedness of the Obligors or any of their Subsidiaries
(other than such CLO Management Subsidiary) to declare a default on such other
Indebtedness or cause the payment of such Indebtedness of such CLO Management
Subsidiary to be accelerated or payable prior to its stated maturity;”
2.08. Liens. Section 7.02 of the Credit Agreement is hereby amended to (i)
delete the word “and” after the semi-colon at the end of clause (h) thereof,
(ii) replace the period with a semi-colon and insert the word “and” after the
semi-colon at the end of clause (i) thereof and (iii) add the following new
clause (j):
“(j)    Liens on Investments of a CLO Management Subsidiary securing
Indebtedness incurred pursuant to and in accordance with Section 7.01(o) to the
extent such Lien covers only the assets of such CLO Management Subsidiary.”
2.09. CLO Management Subsidiaries. Article VII of the Credit Agreement is hereby
amended to add the following new Section 7.12:
“SECTION 7.12. CLO Management Subsidiaries. No Credit Party shall permit any CLO
Management Subsidiary to engage in any business other than the management,
servicing or administration performed in connection with a Fund Entity that is a
CLO (or similar funds established to invest primarily in leveraged loans) and
the holding of Investments in such a Fund Entity or other CLO Management
Subsidiary and activities reasonably related or incidental thereto (including
the incurrence of Indebtedness to finance such Investments to the extent
permitted under and in accordance with Section 7.01(o)).”
2.10. Events of Default. Section 8.01 of the Credit Agreement is hereby amended
to add the following language at the end of clause (f) thereof:
“or any Indebtedness of a CLO Management Subsidiary incurred pursuant to and in
accordance with Section 7.01(o)”







--------------------------------------------------------------------------------





2.11. Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Article X of the Credit Agreement is hereby amended to add the following new
Section 10.20 at the end thereof:
“SECTION 10.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.”


Section 3. Representations and Warranties. Each Credit Party represents and
warrants to each Holder that immediately before and after giving effect to this
Amendment No. 3 (a) the representations and warranties set forth in Article IV
of the Credit Agreement and in the other Loan Documents are true and correct in
all material respects on the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty shall be true and
correct in all material respects as of such specific date), and (b) no Default
or Event of Default has occurred and is continuing.


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon the satisfaction of the
following conditions precedent:


(a)    the Administrative Agent shall have received counterparts of this
Amendment No. 3 executed by each Credit Party and the Required Lenders;
(b)    the Borrowers shall have paid all fees and expenses of the Administrative
Agent and the Lenders in connection with this Amendment No. 3 (including the
invoiced fees and expenses of counsel to the Administrative Agent); and
(c)    the Administrative Agent shall have received the following, in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    certified copies of the resolutions of the Board of Directors of each
Credit Party approving the transactions contemplated by this Amendment No. 3 and
the execution and delivery of this Amendment No. 3 and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Amendment No. 3 or the Credit Agreement; and
(ii)    a certificate of the Secretary or an Assistant Secretary of each of the
Credit Parties certifying the names and true signatures of the officers of such
Credit Party authorized to sign this Amendment No. 3 and the other documents
required to be delivered hereunder.







--------------------------------------------------------------------------------





Section 5. Ratification of Obligations. Each Credit Party, by its execution of
this Amendment No. 3, hereby (a) unconditionally confirms and ratifies that all
of its obligations (including any guarantee obligations) under the Loan
Documents to which it is a party shall continue uninterrupted and in full force
and effect for the benefit of the Holders, (b) represents, warrants and agrees
that on and after the date hereof, it will continue to obtain benefits from the
incurrence of Loans to, and the issuance of Letters of Credit for the account
of, the Borrowers, and (c) agrees that on and after the date hereof, all
references in the Loan Documents to the “Credit Agreement” shall be deemed to be
and are references to the Credit Agreement as amended hereby.


Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 3 is a Loan
Document for all purposes of the Credit Agreement. The execution, delivery and
effectiveness of this Amendment No. 3 shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents. This Amendment No. 3 may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same amendatory instrument and any of the parties hereto may execute
this Amendment No. 3 by signing any such counterpart. This Amendment No. 3 shall
be governed by, and construed in accordance with, the law of the State of New
York.


[Signature Pages Follow]






(1)Note: This definition is not applicable after the last amendment and is not
used in the Credit Agreement.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered as of the day and year first above written.


 
CREDIT PARTIES
 
 
 
 
 
 
 
BORROWERS
 
 
 
 
 
 
 
TC GROUP INVESTMENT HOLDINGS, L.P.
 
By: Carlyle Holdings II L.P., its general partner
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
TC GROUP CAYMAN INVESTMENT HOLDINGS, L.P.
 
By: Carlyle Holdings III L.P., its general partner
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
TC GROUP CAYMAN, L.P.
 
By: Carlyle Holdings III L.P., its general partner
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
CARLYLE INVESTMENT MANAGEMENT, L.L.C.
 
 
 
 
 
By: /s/ Jeffrey W. Ferguson
 
Name: Jeffrey W. Ferguson
 
Title: General Counsel
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------





 
PARENT GUARANTORS
 
 
 
 
 
 
TC GROUP, L.L.C.
 
By: Carlyle Holdings I L.P., its sole member
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
CARLYLE HOLDINGS I L.P.
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
CARLYLE HOLDINGS II L.P.
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
CARLYLE HOLDINGS II L.P.
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
 
 
 
























--------------------------------------------------------------------------------





 
SUBSIDIARY GUARANTORS
 
 
 
 
 
 
TC GROUP INVESTMENT HOLDINGS SUB L.P.
 
By: TC Group Investment Holdings, L.P., its general partner
 
By: Carlyle Holdings II L.P., its general partner
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
TC GROUP CAYMAN INVESTMENT HOLDINGS SUB L.P.
 
By: TC Group Cayman Investment Holdings, L.P., its general partner
 
By: Carlyle Holdings II L.P., its general partner
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
TC GROUP CAYMAN SUB L.P.
 
By: TC Group Cayman, L.P., its general partner
 
By: Carlyle Holdings III L.P., its general partner
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
TC GROUP SUB L.P.
 
By: TC Group, L.L.C., its general partner
 
By: Carlyle Holdings I L.P., its sole member
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





 
CARLYLE KNOX HOLDINGS, L.L.C.
 
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
CARLYLE HOLDINGS FINANCE L.L.C.
 
 
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman
 
 
 
 
 
CARLYLE HOLDINGS FINANCE L.L.C.
 
 
 
By: /s/ Daniel A. D'Aniello
 
Name: Daniel A. D'Aniello
 
Title: Chairman




















--------------------------------------------------------------------------------





 
LENDERS
 
 
 
 
 
 
CITIBANK, N.A.
 
 
 
 
 
By /s/ Michael Vondriska
 
Name: Michael Vondriska
 
Title: Vice President
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
By /s/ Matthew Griffith
 
Name: Matthew Griffith
 
Title: Executive Director
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
By /s/ Justin Smiley
 
Name: Justin Smiley
 
Title: Director
 
 
 
 
 
BARCLAYS BANK PLC
 
 
 
 
 
By /s/ Matthew Cybul
 
Name: Matthew Cybul
 
Title: Assistant Vice President
 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
By /s/ Robert Hetu
 
Name: Robert Hetu
 
Title: Authorized Signatory
 
 
 
 
 
By: /s/ Whitney Gaston
 
Name: Whitney Gaston
 
Title: Authorized Signatory









--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
 
 
 
 
 
 
By/s/ Michael Shannon
 
Name: Michael Shannon
 
Title: Vice President
 
 
 
 
 
By /s/ Peter Cucchiara
 
Name: Peter Cucchiara
 
Title: Vice President
 
 
 
GOLDMAN SACHS BANK, USA
 
 
 
 
 
By /s/ Jerry Li
 
Name: Jerry Li
 
Title: Authorized Signatory
 
 
 
 
 
MORGAN STANLEY BANK, N.A.
 
 
 
By /s/ Cindy Tse
 
Name: Cindy Tse
 
Title: Authorized Signatory
 
 
 
 
 
SOCIETE GENERALE
 
 
 
 
 
By /s/ Shelley Yu
 
Name: Shelley Yu
 
Title: Director
 
 
 
 
 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
By /s/ Darlene Aris
 
Name: Darlene Arias
 
Title: Director
 
 
 
 
 
 By: /s/ Craig Pearson
 
Name: Craig Pearson
 
Title: Associate Director











--------------------------------------------------------------------------------







Accepted and Acknowledged by:
 
 
 
 
 
 
 
 
CITIBANK, N.A.,
as Administrative Agent
 
 
 
 
 
 
 
 
By /s/ Michael Vondriska
 
 
Name: Michael Vondriska
 
 
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










